

116 HR 5118 IH: Promoting Service in Transportation Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5118IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Larsen of Washington (for himself, Mr. Young, and Ms. Craig) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a program to carry out public service campaigns which promote transportation career opportunities and improve diversity in the workforce. 
1.Short titleThis Act may be cited as the Promoting Service in Transportation Act. 2.Transportation workforce outreach program (a)In generalChapter 55 of subtitle III of title 49, United States Code, is amended by adding at the end the following: 
 
5506.Transportation workforce outreach program 
(a)In generalThe Secretary shall establish and administer a transportation workforce outreach program that carries out a series of public service announcement campaigns during fiscal years 2021 through 2026. (b)PurposeThe purpose of each campaign carried out under the program shall be to achieve the following objectives: 
(1)Increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, air traffic controllers, flight attendants, truck drivers, engineers, transit workers, railroad workers, and other transportation professionals. (2)Increase diversity, including race, gender, ethnicity, and socioeconomic status, of professionals in the transportation sector. 
(c)AdvertisingThe Secretary may use, or authorize the use of, funds available to carry out the program for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out campaigns under this section. (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each fiscal years 2021 through 2026.. 
(b)Clerical amendmentThe table of sections for chapter 55 of subtitle III of title 49, United States Code, is amended by inserting after the item relating to section 5505 the following new item:   5506. Transportation workforce outreach program.. 